Citation Nr: 0825768	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the claimant has basic eligibility for Department of 
Veterans Affairs (VA) non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from July 1973 to August 1973 
and from May 1975 to July 1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that the veteran filed a claim for service 
connection for mental illness in June 2002.  The RO 
acknowledged the claim and assisted the veteran in retrieving 
medical records from the State of California.  The record 
contains no development of this claim beyond October 2002.  
The veteran repeated his claim in a November 2002 statement, 
in his November 2004 notice of disagreement with the rating 
decision currently under review, and in his March 2006 
substantive appeal and accompanying statement.  In March 
2006, a decision review officer (DRO) noted the lack of 
development for this claim and requested that a duty to 
assist letter be sent.  As of January 2008, when the appeal 
was certified to the Board, there was no evidence of such a 
letter or of any development of a claim for mental illness in 
the file.  Thus the matter of service connection for mental 
illness is not currently before the Board, as it requires 
further action by the RO.  


FINDING OF FACT

The veteran's total combined period of active service is less 
than 90 days, and he was not released from service for a 
service-connected disability.  


CONCLUSION OF LAW

The basic criteria for entitlement to non-service-connected 
pension have not been met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.314, 3.321, 3.340, 3.342 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that VA's duty to 
notify and assist does not apply to claim for non-service 
connected pension benefits.  The dates of the veteran's 
service are established by his Forms DD 214, and no other 
evidence is relevant to the issue.  Therefore, the Board's 
review is limited to interpreting the pertinent law and 
regulations.  As it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Discussion

Under VA regulations, the payment of non-service-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).  The Vietnam era is a period 
of war, beginning February 28, 1961, and ending May 7, 1975.  
38 U.S.C.A. § 101(11) (West 2002); 38 C.F.R. § 3.2(f) (2007).

The veteran's DD Forms 214 shows he served in the U.S. Air 
Force from July 26, 1973 to August 8, 1973, and in the U.S. 
Army from May 31, 1975 to July 21, 1975, which is less than 
90 days of combined total service.  His Air Force service 
took place during the Vietnam era; but he was not discharged 
or released from duty due to a service-connected disability.  
His Air Force service medical records do not show that any 
injury or illness was incurred in service, and his discharge 
physical notes that he was medically cleared for separation.  
The veteran's Army personnel records and DD-214 indicate that 
he was separated under a trainee discharge.  

The Board acknowledges the veteran's contention that he 
suffered a mental breakdown during his Air Force service and 
received a medical discharge.  However, there is no evidence 
in his service records of any complaint of or treatment for 
psychiatric illness, and the veteran's Form DD 214 for that 
period does not indicate that he was discharged was for 
medical reasons.  

As the veteran did not serve for a period of at least 90 days 
during a period of war and was not discharged due to a 
service-connected disability, entitlement to non-service 
connected pension benefits is not warranted.  While the Board 
does not intend to disparage the veteran's honorable service 
to his country, the Board is specifically prohibited from 
granting benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA.  See 38 U.S.C.A. § 7104(c).  


ORDER

Entitlement to non-service connected pension benefits is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


